Case 1:16-cr-10343-ADB Document 826 Filed 04/09/19 Page 1 of 1

Case 1;16-cr-10343, pate Aprii 9, 2019 ., c:. §
U`,. b
The Honorable Allison D. Burroughs §§ §
United States District Court O--l g
. . ""EE ~0
District of Massachusetts 00
"Tl......
1 Courthouse Way g 0 §
Boston, MA 02210 §§ ___
.<»°:u ”
Re.' United States v. Gurrv et al ., I6-cr-10343 - Release of juror names and addresses `j:l

 

Dear Judge Burroughs:

I am writing to request that the names and addresses of the jurors in the above captioned case be
disclosed soon after the verdict is announced I am a journalist who has covered the case for The
New York Times Magazine and l am under contract to write a book about it, to be published by
Doubleday, a division of Penguin Random House.

In United States v. Glenn A. Chin (14-cr-10363), tried in this District, the Trustees of Boston
University, as owners of WBUR, intervened and sought the release of juror names and addresses
“as soon as possible after the verdict is announced.” The District Court issued an order stating
that it would release juror names and hometowns, but not addresses, and that it would do so only
after sentencing WBUR appealed the ruling on both counts. On January 18 of this year, the First
Circuit Court of Appeals sided with WBUR (No. 17-2048), citing In re Globe Newspaper Co.,
920 F.Zd 88, 90 (lst Cir. 1990) as precedent and pointing to “the need for accountability and
transparency in our system of justice” discussed in that opinion. Following the ruling, the District
Court on February 13 provided the names and addresses of the w jurors to WBUR,

In its w opinion, the First Circuit recognized the District Court’s concerns regarding juror
privacy but nonetheless held that hometowns were not Sufficient and that a delay until after
sentencing was not justified, absent the “particularized findings” of “exceptional circumstances”
Contemplated in In re Globe. The First Circuit’s opinion notes that “In re Globe provides
examples of ‘[s]uch circumstances,’ and they include ‘a credible threat of jury tampering, a risk
of personal harm to individual jurors, and other evils affecting the administration of justice.’ ld.”

l would argue that no such circumstances present themselves in United States v. Gurrv at al. and
respectfully request that juror names and addresses be provided soon after the announcement of a
verdict. l thank the Court for its consideration.

Respectfully submitted,

Evan Hughes

c/O The Robbins Office
509 Madison Avenue
New York, NY 10022
evanhughes@gmail.com
(917) 538-3096

33|:1:10 SXH31O NI
GB`||:|

